Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 1 of 10 Page|[) 1

UNITED STATES DISTRICT COURT 1 ‘ l `..' ;~".
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UN"ITED STATES OF AMERICA
v.

18 U.S.C. § 1343
ERIKA PAOLA INTRIAGO, 18 U.S.C. § 1017
A/K/A “ERIKA PAOLA TEPAN,”
A/K/A “ERIKA PAOLA VAR_AS,”
A/K/A “ERIKA PAOLA CARABALLO”

]NDICTMENT
The Grand Jury charges:

COUNTS ONE THROUGH FOUR
(Wire Fraud)

A. Introduction
At times material to this Indictment:
l. ERICA PAOLA INTRIAGO, a/k/ a “Erika Paola Tepan,” “Erika
Paola Vargas,” and “Erika Paola Caraba]lo” (hereinal"ter “INTRIAGO”) Was a
resident of the Middle District of Florida who owned and operated EPI Services, 1
]NTRIAGO represented herself as a licensed and qualified immigration attorney
when in truth and in fact, she was not licensed to practice law in the State of Flori

or elsewhere.
2. EPI Services, Inc. was a corporation owned, operated, and controller

by INTRIAGO that purported to assist individuals and their families with

CASE NO €`.\q c`l' \'>¥'°Tz-qi m

[nc.

da

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 2 of 10 Page|[) 2

immigration-related legal work, including filing of official U.S. government forms

and paperwork to obtain legal immigration status in the United States. In truth and
in fact, INTRIAGO used EPI Services, Inc. to falsely represent to her client-victims

that she was licensed and qualified to represent them in immigration matters befor

the United States Citizenship and Immigration Services (“USCIS”).

3. USCIS, formerly the United States Bureau of Citizenship and

€

Immigration Services, was an agency of the United States Department of Homeland

Security (“DHS”), responsible for receiving and adjudicating immigrant and non~
immigrant applications and forms. Both USCIS and DHS are departments or
agencies of the United States government
B. The Scheme
4. Beginning on an unknown date, but as early as in or around Decemb
2014, and continuing through and including the date of this indictment, in the
Middle District of Florida and elsewhere, the defendant,
ERIKA PAOLA INTRIAGO,
A/K/A “ERIKA PAOLA TEPAN,”
A/K/A “ERIKA PAOLA VARAS,”
A/K/A “ERIKA PAOLA CARABALLO,”

did knowingly and willfully devise a scheme and artifice to defraud and for obtain

money and property by means of materially false and fraudulent pretenses,

representations, and promises.

€I'

ing

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 3 of 10 Page|[) 3

C. The Manner and Means of the Scheme
5. lt was part of the scheme and artifice to defraud that the defendant

would and did knowingly portray herself as an immigration attorney, expert, and

rn
Q..

personal representative, offering immigration~related services to aliens in the Unit
States, family members and friends of aliens who were in the United States, and
domestic family members and friends of aliens who were abroad, all of whom were
in need of assistance for immigration-related matters before USCIS and other
agencies. The defendant advertised her immigration services and expertise in a
number of ways, including on social media platforms such as Facebook.

6. lt was further a part of the scheme and artifice to defraud that the
defendant would and did portray her company, EPI Services, Inc., as a legitimate
business offering immigration~related services to her client~victims.

7. It was further a part of the scheme and artifice to defraud that the
defendant would and did target immigrants from Spanish~speaking countries and
their families, Which client-victims paid the defendant to perform immigration
services on their behalf, and represent them in immigration~related matters before
USCIS and other agencies.

8. It was further a part of the scheme and artifice to defraud that the
defendant would and did falsely promise her client~victims that she Would act as their

representative to file immigration paperwork on their behalf with USCIS and help

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 4 of 10 Page|[) 4

them achieve legal status in the United States.

9. lt was further a part of the scheme and artifice to defraud that the
defendant would and did charge her client-victims fees for her purported services
doing so, the defendant directed her client-victims to pay her in cash, by personal
check, and with money orders.

10. lt was further a part of the scheme and artifice to defraud that the
defendant would and did deposit and cause to be deposited client-victims’ funds ir
accounts under her control. Some of these funds were intended to pay purported
filing fees With United States government agencies that the defendant never actual
paid. l

ll. lt was further a part of the scheme and artifice to defraud that the
defendant would and did knowingly create, distribute, and cause to be distributed
interstate-Wire transmissions fraudulent letters, emails, receipts, documents, and
communications to her client-victims. ln doing so, the defendant fraudulently
represented that these records were accurate and legitimate communications sent
from agencies of the United States, including the DHS and USCIS.

12. lt Was further a part of the scheme and artifice to defraud that the
defendant would and did fraudulently create, copy, and affix seals of government
agencies of the United States, including DHS and USCIS, to email messages, lette

and other documents created for and sent to her client-victims as purported proof

ln

LtO

ly

via

rs,

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 5 of 10 Page|[) 5

that she was and had been acting on their behalf in immigration proceedings

13. lt was further a part of the scheme and artifice to defraud that the

defendant would and did make materially false and fraudulent representations to her

client-victims about errors and delays at USCIS in order to justify and conceal a la

of action and progress in her client-victims’ immigration matters. ln truth and in fact,

the defendant had never filed the necessary immigration paperwork on her client-
victims’ behalf, had abandoned the immigration process on their behalf, or the
applications had already been denied without the defendant advising her client-
victims.

14. lt was further a part of the scheme and artifice to defraud that the
defendant Would and did threaten and intimidate client-victims who complained
about her conduct by telling the client-victims that she would report their
immigration status to U.S. immigration authorities, which the defendant claimed
would result in the client-victims being deported.

15. lt was hirther a part of the scheme and artifice to defraud that the

defendant Would and di_d perform acts and make statements to hide and conceal, a

cause to be hidden and concealed, the purpose of, and the acts done in furtherance

of, said scheme.

ind

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 6 of 10 Page|[) 6

D. The Execution of the Scheme
16. On or about the dates listed below, in the Middle District of Florida and
elsewhere, the defendant,
ERIKA PAOLA INTRIAGO,
A/K/A “ERlKA PAOLA TEPAN,”
A/K/A “ERlKA PAOLA VARAS,”
A/K/A “ERIKA PAOLA CARABALLO,”

for the purpose of executing the aforesaid scheme and artifice to defraud and

attempting to do so, transmitted by wire in interstate commerce the following:

 

 
     

     

 

 

A.L.C. and Email from erikapintriago@hotmail.co
R.A.R. Tampa, Florida, to rubys 228@hotmail.com in
lllinois, with subject “USCIS [L.C.]” attaching
purported letter from USCIS
TWO 3/ 29/ 2017 l-l...MF and Email from episervicesinc@gmail.com in
M.M.V. Tampa, Florida to erikapintriago@hotmail.com
in Tampa, Florida, with no subject line,
attaching photograph of fabricated DHS letter
THREE 7/ 8/ 2017 J.E.P. and Email from erikapintriago@hotmail.com in
N.J.E. Tampa, Florida, to erikapintriago@hotmail.com
in Tampa, Florida, with subject “USC]S
Acceptance Confirmation [J.E.P.]” referencing a

oNE "' ii rs,/2614

 

 

 

 

USClS receipt number
FOUR 8/ 15 / 2017 E.M.B. and Email from episervicesinc@gmail.com in Florida
Y.G.C. to |Y.G. |2859@gmail.com in Tampa, Florida,

with subject “USCIS Acceptance Conftrmation
[E.M.B.] ” referencing a USCIS receipt number

 

 

 

 

 

 

ln violation of 18 U.S.C. §§ 1343 and 2.

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 7 of 10 Page|[) 7

COUNTS FIVE THROUGH SEVEN
(Government Seals Wrongfu]ly Used)

l. Paragraphs 1 through 3 and 5 through 15 of Counts One through Fo ur
of this lndictment are realleged and incorporated by reference as if fully set forth
herein.

2. On or about the dates listed below, in the Middle District of Florida,
and elsewhere, the defendant,

ERIKA PAOLA INTRlAGO,
A/K/A “ERlKA PAOLA TEPAN,”
A/K/A “ERlKA PAOLA VARAS,"
A/K/A “ERIKA PAOLA CARABALLO,”
did fraudulently and wrongly affix and impress the seal of a department and agency
of the United States, to and upon a certificate, instrument, commission, document,

and paper, and with knowledge of its fraudulent character, with wrongful and

fraudulent intent, used, bought, procured, sold and transferred to another any such

y-u

certificate, instrument, commission, document, and paper, to which and upon saic

seal had been so fraudulently affixed, that is:

  

FIVE 12/ 15 / 2014 Email from erika mtrra o hotmarl.com in
Tampa, Florida, to rub s 228 hotmail.com in
lllinois, with subject “USClS [L.C.]” attaching
purported letter from USCIS bearing a DHS seal
SIX 12/7/ 2015 Email from erikapintriago@hotmail.com to
fabeh[. . .]@hotmail.com, with subject “Affidavit
of Support l-864” attaching a purported letter
from DHS bearing a DHS seal

 

 

 

 

 

 

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 8 of 10 Page|[

 

SEVEN 3/ 29/ 2017 Email from e iservicesinc mail.com in
Tampa, Florida to erikapintriago@hotmail.com
in Tampa, Florida, With no subject line,
attaching photograph of fabricated DHS letter
bearing a DHS seal.

 

 

 

 

ln violation of 18 U.S.C. §§ 1017 and 2.
FORFEITURES
1. The allegations contained in Counts One through Four are incorpora
by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).
2. Upon conviction of a violation of 18 U.S.C. § 1343, the defendant sh

forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

2461(c), any property, real or personal, which constitutes or is derived liom proceeds

traceable to the violation.

3. The property to be forfeited includes, but is not limited to, an order of

)8

Lted

all

forfeiture in the amount of at least $51,033, which represents the amount of proceeds

obtained from the offenses.

4. lf any of the property described above, as a result of any act or omission
of the defendant
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party'

c. has been placed beyond the jurisdiction of the Court;

v

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 9 of 10 Page|D 9

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty;

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

/f/!é;

Forepérzo`ny

MAR[A CHAPA LOPEZ
United States Attorney

 

By: / '
n 's D. Murray
Assistant United States Attorney

 

Assistant United States Attorney
Acting Chief, Special Victirns Section

 

mmm now OLO

 

 

w adm

 

 

Case 8:19-cr-00170-SCB-TGW Document 1 Filed 04/18/19 Page 10 of 10 Page|[) 10

ing

 

§§ .=a<eo

530 §§ 25 t:oo come 5 unum

 

 

nowhoaowo»m §

§§

.=E cab <

 

22 888 680 §§ §ED § 25
92 888 .@80 seem egan § 25 aec§e>

E§HUHQZH .

 

..OAA<m<M<U <AO<L <MHMM: m\M\m
...m.<¢d.> <AO<L <Mam= m\M\m
...Z<mm,H <AO<& §Em: .Q\M\m

.OU<HM.HZH <AO<& <MEM

.m>

<UHMME< ,...HO mm,w<,wm DMFEZD UEH

 

QQE>MD 3551
3con mo gunn 2352
,H.MDOU .HOUEM~D mmw.<,wm DWHHZD

 

.OZ

2 Ea<
§-omo Emom

